 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDR & K Caterers, Inc. and Local Union 274, a/wHotel Employees and Restaurant EmployeesInternational Union, AFL-CIO. Case 4-CA-1372614 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 27 April 1984 Administrative Law JudgeJohn H. West issued_ the attached decision. TheCharging Party filed exceptions and a supportingbrief, and the Respondent filed a cross-exception,supporting brief, and response to the ChargingParty's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.' The Charging Party has excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951) ' We have carefully examined the record and find no basis for re-versing the findingsThe Respondent has excepted to the judge's failure to reach us conten-tion that the recognition clause in the proposed contract was unlawfulunder Sec 8(e) of the Act In light of our decision to dismiss the com-plaint, we find it unnecessary to pass on the Respondent's cross-excep-tionDECISIONJOHN H. WEST, Administrative Law Judge. Upon acharge filed May 19, 1983, against R & K Caterers, Inc.(R & K or Respondent) by Local Union 274, a/w HotelEmployees and Restaurant Employees InternationalUnion, AFL-CIO (the Union) a complaint was issuedJuly 15,' alleging that R & K violated Section 8(a)(1)and (5) of the National Labor Relations Act (the Act) byrefusing since late April the Union's request to execute awritten contract embodying a full and complete agree-ment, with respect to terms and conditions of employ-' Unless indicated otherwise, all dates are in 1983 On brief, the Gener-al Counsel points out that par 6 of the complaint through inadvertencerefers to Respondent rather than the Union as being the exclusive repre-sentative of the unit and moves for an amendment of the complaint tocorrect this mistake The unopposed motion is grantedment of a described unit, reached about March 15. Re-spondent denies the allegation., A hearing was held in Philadelphia, Pennsylvania, onDecember 1.-On the entire record in this case, includingmy observation of the demeanor of witnesses and consid-eration of the briefs filed in March 1984 by the GeneralCounsel and Respondent,' I make the followingFINDINGS OF FACTI JURISDICTIONRespondent, a Pennsylvania corporation, is engaged inthe business of kosher catering with its principal place ofbusiness in Merlon, Pennsylvania. The complaint alleges,Respondent admits, and I find that at' all times materialherein, Respondent has been an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act. It is also found that the Union has been alabor organization within the meaning of Section 2(5) ofthe ActII. THE ALLEGED UNFAIR LABOR PRACTICEA The FactsR & K began operating in January 1981 after Rosen-thal & Kaufman ceased doing business The latter was inbusiness for 20 years as a kosher catering partnership. In1980 it was managed by Kenneth Kaufman who is nowpresident of R & K 2 Since 1955 Rosenthal & Kaufmanbelonged to an association, along with five other koshercaterers Originally the Union negotiated contracts withthe association However, in 1980 the involved catererscontracted separately with the Union even though theircontracts were the same. The last agreement betweenRosenthal & Kaufman and the Union was effective Janu-ary 15, 1980-January 14, 1983. (G.0 Exh. 2.) As indicat-ed above, in midterm of the contract Rosenthal & Kauf-man ceased doing business. R & K advised the Union ofthis along with its, R & K's, desire to discuss a contract.Subsequently, a dispute arose between R & K and theUnion as to whether the former was an alter ego or suc-cessor to Rosenthal & Kaufman and whether R & Kwas, therefore, responsible for health and welfare andpension payments. Eventually the matter was settled.In January 1981 Kenneth Kaufman was also presidentof Warken Caterers, Inc which was the banquet catererat the Warwick Hotel (Warwick) in Philadelphia. Thisnonunion caterer was sold by Kenneth Kaufman in Janu-ary 1982 to Hospitality Investments Inc. (Hospitality).Subsequently, when dealing with catered banquets at theWarwick, R & K would send the food, the necessaryequipment (i.e., dishes and silverware), and a chef, whowould oversee the heating up of the food, to the hoteland all else, including personnel to serve, etc., would beprovided by the Warwick or Hospitality. Before Warkenwas sold, R & K would send the food and equipment tothe Warwick and Warken supplied (1) chefs, (2) waiters2 Rosenthal of Rosenthal & Kaufman was Kenneth Kaufman's grandfa-ther The other partner was Kenneth Kaufman's father, Henry KaufmanUnless indicated otherwise, all references, Infra, to Kaufman will be toKenneth Kaufman273 NLRB No. 85 R & K CATERERS-.601,from its normal, complement (referred to as its "chaingang"),_ and (3) dishwashers. If additional waiters ,,wererequired by Warken, they were obtained from the Union..Warken paid the equivalent of union wages to its bar-tenders, waiters, and waitresses but did not have a duescheckoff.After Warken was sold the Union challenged themethod utilized at the Warwick for handling cateredbanquets. Among other things, i.e., filing charges withthe National Labor Relations Board, the Union on June15, 1982, made: a demand for arbitration to R & K alleg-ing that there was "[u]nlawful ,subcontracting of bargain-ing unit work- and breach of recbgnition and successor-ship clauses of the contract through arrangements at theWarwick Hotel."3 Such demand was resisted . by Ein-horn, who in his June 21, 1982' response to the AmericanArbitration Association stated that R & .K was' not "aparty to any agreement or contract that required it to ar-bitrate alleged claims such as made by [the Union] " (R.Exh. 3(t).) Subsequently, without' waiving R & K's ob-jections to the submission of the claim to arbitration,Einhorn participated in a choice of arbitrators. '(R Exh.3(bb), dated July 28, 1982, et al.)In early December 1982, while the above-described ar-bitration.matter was still not resolved. Harvey Young ofthe Philadelphia office of the Federal Mediation andConciliation Service contacted Kaufman about a meetingthe -Union requested with the involved caterers to negoti-ate a contract since the involved catering contracts wereexpiring on January 14 Kaufman told Young that he hadsome "personal problems regarding . . . [his] catering atthe Warwick" and he did not think that he was goin'g toattend. Kaufman then" spoke with Einhorn who in turnalso advised Young that Kaufman would not attend thejoint meeling between the involved' caterers (one othercaterer did not attend) and the Union.Einhorn testified that after speaking to Young he Wentaway on vacation "and for reasons unknown to me, MrKaufman chose to go down to ihe meeting, as I laterfound out because he felt it was industry wide bargaining3 The demand was made of Edgar Einhorn as attorney for R K Aspertinent, the above-described agreement between Rosenthal & Kaufman,G C Exh 2, reads as followsARTICLE IRECOGNITIONSection 1 I EMPLOYER recognizes the UNION, Local 274, asthe sole and exclusive collective bargaining representative of theEmployer's Cooks, Kitchen Employees, Bartenders, Waiters, Wait-resses, Busboys, Captains, Head Walters, working in the establish-ment or on a job hereafter operated or being serviced by the Em-ployer or in any other establishment where the Employer may caterin all matters relating to collective bargaining such as employing em-ployees, wages, hours of work, working conditions and adjustment- of gnevances The designated representatives of the UNION shallconstitute the UNION representatives in all negotiations as to mat-,ters of bargaining which shall be-,conducted All clauses of this,,agreement shall, apply to the EMPLOYER and their successors andassigns, partners, supervising employers and associates The word"successors" as above applies only to a successor for the kosher, ca-.tenng business of a caterer to this agreement In the event that a ca-terer sells his business to a _non-kosher caterer then this clause willnot apply to the new non-kosher catereron thel wages"; and that prior to negotiations with the •Union in December -1982 he advised Kaufman as follows:.1 told Mr. Kaufman that when they get into ne-gotiations on the new contract, that this subcon-.tracting issue had to be resolved in that new con-tract, and I also told him, if he wanted, I would in-volve myself in that portion of the contract to tryto negotiate it,. and I told him that it was an abso-lute must, that that issue had to be settled in thisnew contract.Because if that issue wasn't resolved I knew what,percentage ,of Mr. Kaufman's income came from the -kosher work at the Warwick, and I knew that if itwas not resolved, favorably to him, so that he couldcontinue to operate there, as he did in the past, he= probably was going to go out of business.4: ..What I said to him was, that we had to have Ian-., guage inserted into that contract, that specifically, allowed us to do what we had been doing in the-past. And, that is why I. felt ultimately, that I wasgoing to be involved in drafting the language. .Although he had almost no negotiating experience,,Kaufman decided to attend the joint negotiating sessionsat the office of ,the Fecletal, Mediation and. ConciliationServices. With respect to the first session, which was .held late in December 1982, Kaufman testified as fol7lows:[Young] said to me, I'm surprised to see youhere, your attorney said that you were, not going topartake of these joint discussions. I told him thatmy disputes with the union had to do with a work-ing condition at the Warwick Hotel, and it is some-_ thing that I =felt that 'I could iron out or negotiatewith 'them as an individual, but since the wage.. package, whatever was to be arrived at in wages, atthese Meetings I would be. forced to take,. because--_-they are not going to give one caterer a lesser price' than' someone else; and I thought it was to my ad-vantage 'to be here to be part of this wage discus-] sion.since I. was going to pay it 54 'Kaufman' testified that in December 1982 between 20'aild 25 percentof R & K's business involved situations where other employers providedservice personnel for functions, that different hotels have different ar-rangements and R & K abides by the wishes of the owner of the hotel,that other kosher caterers used the employees of the hotels to serve, thatin many specified cases. in the Philadelphia area the situation was thesame,as at the Warwick, namely, the caterer provided the food and thehotel provided the personnel, and that this situation existed for years andwas not challenged by the Union until 1982Jaines Washington, a business agent for the Union who attended thissession, testified that Kaufman saidthat we are not here to negotiate anything with the WarwickHotel or some words to that effect, but we weren't there for thatpurpose, and we of course, didn't discuss anything with reference tothe Warwick Hotel,' 1James Small, president ,of the involved local, also attended this sessionHe testifiedBefore we sat down at the negotiating table, Ken Kaufman said tome, M. front of everybody, that he wanted to make it perfectly clear,Continued• 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt-- another point, Kaufman testified that he advisedYoung at the first session that "my Warwick issue was aprivate issue, and I would get involved in that after wediscussed wages." Further,- Kaufinari testified that whileeverybody else was there 'to try to reach a contract, hebelieved his opening remarks to Young "eliminated thepossibility of [R & K and the Union] reaching 'a contract,at anytime during those negotiations."There were four negOtiation sessions with the last oneheld on March 3, 1982. Washington, Small, and Kaufmanattended all of them. Regarding the sessions, Washingtontestified that the first was merely a presentation and areview of What the proposals were; that the second ses-sion dealt with a review of-health and welfare, pension,and other economic issues, and the employers offered acounterproposal regarding wages; that at the next sessionwages and a most favored nations clause was discussed;that at the second or third session it was agreed that the"language remain the same throughout the contract, withthe only change being there was wages as far as thenumbers was concerned"; that at the fourth sessionwages were discussed with the employers making a pro-posal, that at that point there were no other outstandingissues, and that at this last session Small adtiised the em-ployers that he would not recommend the final offer buthe would take it back to the membership' for ratifica-tion.8 Kaufman's testimony 'regarding what was dis-cussed'at the negotiation sessions did riot differ material-ly from WaShington's.7 The former testified that as heleft the last session[I]t was . . . [his] understanding, number one, wewould find out if the' wage package was accepted,and number two, the union and I would sit downand get the- language straight on my operating inthe Warwick and other places.With respect to the above-described recognitionclause, Washington testified that it was never discussedduring the above-described negotiating sessions; that theissue of what it covered was never raised during the ne-gotiating sessions; and that there -was no change pro-posed in the recognition clause.8 Kaufman testified thathe did not advise the Union before or during negotia-tions that he wanted the above-described recognitionclause modified because he did not even know 'that theabove-described difference of opinion was based on thisbefore we started any negotiations, wages Was the only thing to bediscussed, the Only purpose there was to negotiate a kosher catererscontract That nothing else would' be discussed, no Warwick, noWarwick situation, and whatever6 Washington's testimony regarding the last negotiating session- wascorroborated by Small, •7 As indicated by the testimony and Kaufman's notes^on the negotia-tions, G C Exh 4, a number of the items included in the proposed agree-ment were discussed8 Assuming that R & K Was the successor to or the alter ego of Rosen-thal & Kaufman, it was Washington's understanding in 1981 and 1982that wider the 'above-described recognition clause, "if R & K serviced akosher luncheon at the Warwick, and the Warwick-and some other em-ployees sd†ied the foCid, that this contract required that those employeesthat served the food be covered by this contract" Washington wasaware of the above-described arbitration matter before negotiatiOns com-menced in December 1982 and he was aware' that R & did not agreewith the Union's position regarding the Warwickclause; that snide he did not know what, if any, clause'the Union was relying on in challenging 'the operation atthe Warwick, he did not indicate to the Union that theterms of the proposed agreement should be modified toremedy the Warwick situation; and' that he "wantedsomething added to the contract that said I could contin-ue doing what I have been doing for thirty years." -During the course of the above-described negotiationsKaufman did not request private or side-bar meetingswith the Union. Small testified that after the last negotia-tion session and up to the ratification described below (I)neither the Union nor -any of the involved caterers madeadditional proposals, .and (2) R & K did not notify the:Union that it had a problem with the contractOn March 10, the members ratified the agreement.Kaufman was notified of this by Young and Washington.In the beginning of April Washington contacted Kauf-man and brought a typed contract to Kaufman at hisoffice for him to sign. Kaufman told Washington thatKaufman wanted to review it. Washington testified thatKaufman then indicated that (the name typed on thelrontcover of the agreement, Rosenthal & Kaufman, was in-correct and it should be R & K Caterers, Inc. 'Washing-ton left the agreement and Kaufman, according to thetestimony of Washington, stated that he would "get back.to . .4Washington as to] when . . . [he] could comeback to pick it up." Washington also testified that Kauf,man ,indicated that he wanted to have his attorney lookat the agreement, which‡according to Washington‡was a common practice.8 Kaufman testified that when-WaShington called and said that he wanted to bringthe contract out to me to be signed . . . I told himhe could bnng it out. I could not sign it at thatpoint, as I wanted to show it to my attorney, as wehad some non-wage issues, and I want to go overthem with the attorney."Einhorn testified, regarding the agreement, that Kauf-mann-. . . either • . . told me that they settled the wageissue, or he called me when the contract Was deliv-ered to him, and I said you now must settle theproblem at the Warwick, and that that contract isnot to be signed until the Warwick problem is set-tled.Later in April Washington returned to Kaufman'soffice with corrected contracts which read "R & K Ca-terers, Inc."_ (G.C. Exh. 3.)" Washington testified `that9 Small testified that he would not say that as a general rule in negotia-tions in the involved industry both sides traditionally submit drafts ofcontracts to their attorneys and "[lin this Instance, with the caterers it issurprising because it is the same contract, after contract, after contract"i… While Kaufman recalled pointing out to Washington that the nameof the Company on the cover of the agreement was not correct, Kauf-man believed that he made this observation at the second meeting withWashington later in April but he was not sure At one point Kaufmantestified that at this meeting I did was accept the contract, and Itold him I would get back to him"" The agreement was already signed by union representatives Wash-ington testified that Kaufman had left a meisage at Washington's officethat Kaufman would like to meet with Washington R & K CATERERS605,to the best of his recollection Kaufman said "that hewould only sign this contract if we • would remove ac-tions taken against him with reference to the WarwickHotel", and that then Washington. [told Kaufman] I couldn't understand what onething had to do with the other . . . and then Ipicked up the contracts that I had brought at thattime, and I never left them with him.While Washington laid the contracts on Kaufman's deskWashington did not show Kaufman the contract nor, asindicated above, did he leave a Copy with Kaufman. Re-garding the second meeting with Washington, Ka'ufmantestified.I think he [Washington] called up a short time, aweek or later whatever I don't remember the exacttime, and asked me if I was ready to sign the con-tract, and I said I hadn't gotten together with myattorney yet. He called me;again, and I at that timetold him he could come out, but I did have someproblems with the contract and I would like to dis-cuss them with him•With respect to what was said during his second meetingwith Washington, Kaufman testified as follows:I mentioned to him that the word association was.used in the contract, and we are no longer associat-ed. I also mentioned that the contract should bemade out to R & K Caterer, not Rosenthal andKaufman. He said he had no objection to that, hewould make that change . . To my knowledge ithappened in the second. To be honest, I don't recallif I objected in the first or second meeting. I alsosaid to him that we have an- outstanding issue, in re-gards to the Warwick Hotel, and for the way I amoperating there, and I said, I voiced that in the be-ginning of the negotiation. I didn't pursue it furtherat that time, because I didn't think it was anybody'sbusiness, but between the union and I, and I saidthat I wanted to sit down with the union and ourattorney and see if we could iron out the languageto finish the contract. He said that he would take,the†You know,†He didn't say no, he said that hewould take the information back, speak with JimmySmall, and speak with Ira Silverstein, and he wouldget back to me. No one ever got back to me. Abouta week later, my attorney got a letter from Ira Sil-verstein that if I didn't sign the contract immediate-ly, they were going to start a proceeding with theNLRB.Later Kaufman testified as follows regarding his secondmeeting with Washington:When I . . . [returned Washington's call], J toldhim I wanted to see him because I had to go oversome things with this contract that†You know, Icouldn't sign it, but I would like to meet him, youknow, in my office to go over with him why.To my recollection, at that time we talked aboutthe names, but I could have mentioned the namethe first time Then I told him, that we still had theopen issue regarding operations at the WarwickHotel, and I told him that this issue should be nego-tiated before we signed this contract, so that we cango on and live with this contract and we should sit-down and have a meeting with the lawyers andsettle this point.Finally, Kaufman testified that he would have signed thecontract at the second meeting with Washington if theywere able to resolve the Warwick Hotel problem at thattime.All of the other kosher caterers who participated inthe group negotiations signed individual contracts whichwere the same as that offered to R & K.' 2 Kaufman tes-tified that he thought the recognition clause has been incontracts agreed to by other Philadelphia area kosher ca-tering companies for years, and that other ,caterers inthat area handle kosher functions at. hotels where em-ployees of someone other, than .the caterer serve the.,food.Einhorn testified as follows about a conversation hehad with Silverstein about Kaufman not signing the con-tract:I said to him, let's get the whole problem at theWarwick resolved, both in the past and for thefuture with the new contract, and will you talk tothe union to see if we can't resolve it, because I saidI want to .get' rid of the arbitration, and I want tosettle the problem for the future with a new con-tract, and he said I will get back to you after I. talkto the union:By letter dated May 13, 1983, Silverstein ,advised Ein-horn:•l•I have reviewed the 274-R & K situation withmy client and I have been advised that the negotia-tions between Local 274 and R & K were finalizedand an agreement reached and that your client issimply refusing to sign the agreement because of apending arbitration. My client is unwilling to with-draw the arbitration,and, it is-our position that yourclient's refusal to sign the contract in this situationis an Unfair Labor Practice We would appreciateyour returning to us- a signed. contract within one(1) week or . we shall be forced to proceed withwhatever remedies are available- to us before theNational Labor Relations Board.Regarding the last sentence of the above-describedletter, Einhorn testified that he did not at that time have,in his possession an unsigned copy. of the contract;. andthat he "never had the _contract until we got involved inall these proceedings." Subsequently, Einhorn testified;(1) that he remembered Kaufman -telling him "that there" They were as follows Barclay Caterers, Cohen Caterers, and Normthe Caterer While another kosher caterer, Pressman the Caterer, did notattend any of the sessions, he signed the contract And while Betty theCaterer negotiated individually with the Umori, it-was concerned with apension question 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas a problem that they had-the names all .mixed up, thatthey had the wrong•that they had the association in,and that they had the wrong name for his corporation";and (2) that he requested a copy. of the contract, whichwas delivered to Kaufman, and that his "best recollec-tion . . . .[was] that. . [he] got it before Ira Silver-stein's letter to . . . [him], so Ira wrote.[him] inMay of this year, and . . [he] would assume that . .[he] got it sometime towards the end of April, beginningof May."& K has honored all of the economic- terms of thecontract.B. Contentions_-On brief, the General Counsel argues that it has longbeen settled that where an employer and union havereached agreement as,to the terms and conditions of em-ployment either party is required by law, on the requestof the other; to sign a .written collective-bargainingagreement embodying such' understanding; that the ques-tion in these types of cases often turns on whether theobjective facts indicate that there has been an agreementon the terms of the collective-bargaining agreement; andthat either party's good-faith belief that a contract has orhas not come into existence is irrelevant. It is the Gener-al Counsel's 'contention that Respondent, by refusing tosign unless the Union withdrew the arbitration demand ithad filed against Respondent with respect to Respond-ent's operation at the Warwick,. has conditioned its exe-cution of the contract on a nonmandatory subject of bar-gaining. Assertedly 'Kaufman had earlier, agreed to thecontract and specifically stated just before the first nego-tiating session that he was not there to discuss the War-wick situation. It is pointed out by the General Counselthat at no point either before or during the negotiationsdid Kaufman indicate to the Union that he wanted therecognition clause of the contract changed to accommo-date his ' situation:' Also the General Counsel contendsthat the fact that Respondent. has honored-all of the eco-nomic terms of the contract 'strongly suggests that Re-spondent believed and- still believes that it has an agree-ment with the Union.Anticipating that Respondent would argue that the in-stant' case is analogous to Checker Taxi Co., 228 NLRB639 (1977), the General Counsel asserts that that case isdistinguishable since in Checker a union representativeknowingly misled -respondents there regarding the con-tent of the proposed contract and the Board refused tobind respondents to - the' agreement finding instead that. there is a statutory obligation of mutual good faith. TheGeneral Counsel submits that in Checker from the verybeginning of the negotiabons there was a sharp disagree-ment on respondents' demand that it-be allowed to leasetaxicabs to nonemployees,-' a position which the unionmembers opposed. Here, the .Oeneral Counsel contends,there was no such sharp disagrdement on the recognitionclaiiie of the contract dining- the involved negotiations,there was an agreement among the parties at the sessionheld in the latter part of January and at the final sessionthat the contract's langnage 'would remain the same, atno point either before -or during the negotiations didKaufman indicate to the Union that he wanted the rec-ognition clause of the contract changed to accommodatehis situation, Kaufman did not request during the courseof the negotiations a separate meeting with the Union tonegotiate Respondent's problems at the Warwick, andthe Union, unlike in Checker, did not at any time misleadRespondentRespondent's argument, 'made at the hearing herein,that it was relieved from executing the contract becauseit was illegal under Section 8(e) of the Act in that therecognition clause of the contract as it was applied wasdesigned to force Respondent to cease doing businesswith another employer because that employer was notunion, is, according to the General Counsel, withoutmerit and should be rejected for even assuming, ar-guendo, that the clause was an issue in the instant pro-ceeding or that Respondent could properly raise its le-gality as a defense to its refusal to sign, it is clear thatthe clause does not violate Section 8(e) of the Act be-cause (1) the clause is ambiguous and as such the Boardwill not presume unlawfulness, (2) .Respondent mustcome forward, which it -failed to do, with extrinsic evi-dence that the clause was intended to be administered inan unlawful manner, and (3) the clause does not violateSection 8(e) because Respondent is resisting the Union'salleged unlawful, interpretation of the clause.Respondent, on brief, contends that at the first negoti-ating session Kaufman advised the Union that while hewould participate in negotiations concerning economicissues that would apply to all caterers, there wouldremain issues between the -Union and his company thatwould have to be resolved "before any final agreementcould be reached." (R. Br. 16.) Assertedly Kaufman'sversion of what was said is consistent with the history ofparties' positions taken prior to the negotiations and iscertainly more probable than the testimony as related bythe union negotiators Furthermore, Respondent arguesthat it is unlikely- that Kaufman would have failed to in-dicate his intent to separately negotiate an unresolvedissue that affected a substantial portion of his businesspartiCulaily after having been instructed to do so by hisattorneyIt is pointed out by Respondent that it is well settledlaw that where there is no -"meeting of the minds" as toessential terms of an agreement and where ,parties differas to their understanding of such terms, there is no con-tract which the parties can be directed to sign; and thatthis principle applies even when the failure to achieve ameeting of the Minds or the misunderstanding, can betraced to an ambiguity for which both parties are equallyto blame. Respondent contends that. . . [t]he ambiguity present in the instant case isnot only a misunderstanding as to the meaning ofthe agreement but also the Union's alleged failure tounderstand that Kaufman intended to continue sepa-rate negotiations with the Union -to resolve this mis-understanding after conditional approval of thewage portion of the agreement was reached ingroup negotiations [R. Br. 18]Assertedly approval of the agreement even if expressedin an unconditional form does not create an agreement R & K CATERERS607when the approval was conditioned in fact or where theparty accepting the agreement did so with an under-standing that differed from the understanding• of theparty seeking to require execution.Respondent contends that there was no meeting of theminds here since allegedly the Union was 'aware that Re-spondent objected to the Union's interpretation of theagreement as it had attempted to apply the agreement atthe Warwick, the Union was told that Kaufman enteredthe group negotiation for the purpose of discussing eco-nomics only and that he intended to discuss the Warwickproblem in separate discussions, the terms of the newagreement as they might relate to outstanding legal issueshad been the subject of discussions between the parties'attorneys before negotiations started and the practice ofthe parties had been to •submit drafts of final agreementsfor approval by attorneys, and there could have been nomeeting of the minds even if a final agreement had beenreached at the group negotiations as it is undisputed thatthe Union attempted to force Respondent to execute acontract that was significantly different from the con-tract it submitted to other caterers for signature and thisfact is undisputed as the Union does not deny that itallows other caterers to use customers' employees toserve food but, based on the same language allegedlyagreed to at the same negotiations, asserts that the con-tract does not permit Respondent to do so.Industrial Engineering Co., 173 NLRB 77 (1968), iscited by Respondent for the proposition that a unionwould not be allowed to indirectly force an employer toagree to language for which it knew it had not bar-gained Checker, supra, is cited by Respondent for theproposition that the Board will not allow a union to bindan employer to an agreement despite the employer's mis-conception as to how the union would construe a clauseof the agreement, and for the proposition that the argu-ment that the language could be clarified in arbitration iswithout merit since the function of arbitration is to inter-pret an agreement reached rather than alter, avoid, re-scind, or create an agreement.With respect to the General Counsel's contention atthe heiring herein that Respondent had no right torefuse to sign the agreement by insisting on a nonmanda-tory subject of bargaining†the withdrawal of an arbitra-tion case†Respondent asserts that the issue is not thissimple since. . the primary reason for the refusal to sign theagreement was not the arbitration !natter itself butrather whether the Union would agree for the futureunder the new agreement to. permit Kaufman to op-erate as he had in the past and as it permitted allother employers to operate under the same contractlanguage. [R. Br. 24-25.]Assertedly, it was not a nonmandatory ,bargainingdemand to request (1) to discuss whether the Unionwould permit Respondent to sell food without the addedrequirement that the purchaser's employees be union andbe covered under the terms of the agreement, and (2) toask for an explanation and for relief from an arbitraryposition taken by the Union that singled out Respondentas the only employer having a specific burden under thecontract when the same language applied to all caterers.Respondent contends that even assuming the Union hadno obligation to drop an arbitration case which asserted-ly was initiated in bad faith to exert pressure on a third-party employer, the Union nevertheless was obligated toattempt to address for the future contract the difficultycaused Respondent by the Union's subjecting it to a spe-cial set of rules that admittedly had never applied in thepast But, allegedly it was obvious that the Union had nointent to negotiate in good faith on this issue and its fail-ure to do so was the primary reason for the failure toobtain a signed agreement It is submitted by Respondentthat the fact remains that Kaufman wanted an agreementunder which he could operate as he had in the past andthe Union Was unprepared to give him such an agree-ment. Assertedly - it follows that no agreement wasreached with Respondent.Finally, Respondent contends that Union Representa-tive Washington admitted that the Union's interpretationof the recognition clause of the agreement required thecustomer to honor the agreement with respect to thecustomer's employees; that the language of the clauseitself supports such an interpretation; that the law doesnot permit the parties to enter into an agreement thatcreates any such obligations; and that, therefore, Re-spondent cannot be found guilty of an unfair labor prac-tice by its failure to commit an unfair labor practice byentering into an illegal agreement. Respondent contendsthat since the recognition clause in the agreement Re-spondent was asked to sign and the Union's interpreta-tion of that clause was clearly directed to achieve its ob-jectives at the Warwick with respect to employees of an-other employer and were not designed to preserve workfor Respondent's employees, the agreement was illegaland Respondent should not be ordered to sign an illegalagreement. Respondent also contends that the Union's ef-forts to force Respondent to sign the agreement and itsrefusal to modify its arbitrary interpretation of thatagreement was a continuation of the Union's illegal ac-tivity found unlawful by the administrative law judge inCases 4-CP-355, 4-CB-4477, and 4-CB-4478.13" In Hotel ti Restaurant Employees, 269 NLRB 482 (1984), the Boardremanded those cases to the administrative law judge for the purpose ofconsidering the effect, if any, of a specified defense of the union As herepertinent, portions of the Board's decision read as followsAs found by the judge, Warwick Caterers is a banquet and cater-ing operation owned and operated by ,Hospitality Catering, IncWarwick Caterers is not a party to any collective-bargainingagreement with the Respondent [Union]On 22 February [1982], the Union filed 8(a)(5), (3), and (1) unfairlabor practice charges against Warwick Caterers, Elan, and Hospital-ity Investments, Inc, alleging, in essence, that these employers weresuccessors to, or an alter ego of, R & K Caterers (Kosher Catering)and Warken Banquets, Inc (non-Kosher catering), employers which,prior to the sale of assets to Warwick Caterers, had verbally agreedto pay union wage rates to their employees The Union claimed thatWarwick Caterers had a successorship or alter ego duty to recognizeIt The charge also alleged discriminatory terminations of Warwickemployees because of their union affiliationThese charges were dismissed by the Regional Director, and thedismissal was later upheld by the General Counsel on appeal In up-holding the dismissal of the complaint, the General Counsel observedthat there was no evidence that Warwick Caterers "was an alter egoContinued 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. AnalysisFor the reasons stated below, it is my opinion that Re-spondent did not violate Section 8(a)(1) and (5) of the-Act as alleged.For years, notwithstanding the above-described_recog-nition clause, the Union did not challenge the way serv-ice was provided at the Warwick by Rosenthal & Kauf-man in conjunction with Warken, which, as indicatedabove, was a nonunion operation. (As noted above, cer-tain of Warken's employees received the equivalent ofunion wages.) But when Kaufman. sold Warken theUnion asserted rights it believed it had in its agreementwith Rosenthal and Kaufman and the alleged successoror alter ego, k & K. Long before negotiations began onthe involved contract the Union notified R & K's attor-ney in the above-described June 15, 1982 demand for ar-bitration that the Union believed that R & K was breach-ing the "recognition and successorship clauses of thecontract through arrangements at the Warwick Hotel."Initially Kaufman refused to participate in the groupnegotiations between the Union and the other kosher c•-terers because of the pending arbitration matter over Re-spondent's service at the Warwick. When he did appearat the first negotiating session he qualified his participa-tion indicating that he was there to discuss wages only,and that the situation involving R & K at the Warwickwould not be a matter which would be dealt with atthose group negotiations. Small's testimony that Kauf-man, after stating that he was only there to discusswages, said "the only purpose there was to negotiate akosher caterers! contract" is not credited. This mighthave been Small's purpose but in my opinion Kaufmandid not utter these words for they would have contra-dicted his declaration that he was there to discuss wagesonly. While Kaufman did not explicitly indicate that theresolution of the problem at the Warwick was an issueon which resolution of a collective-bargaining agreementwas contingent, and while Kaufman never specificallyrequested negotiations over the recognition clause inas-much as he did not appreciate the basis of the Union'sassertions, Washington testified that when the involvednegotiations began he fully understood what was beingasserted in the arbitration proceeding. The dispute cen-tered on language in the Rosenthal & Kaufman bargain-ing agreement, which language was also included in thecontract being negotiated. Kaufman lacked the sophisti-of any of the parties who might arguably have had a bargaining rela-tionship with the Union"4Contemporaneous with the filing of the charge, the Union invokedthe arbitration provisions of its collective-bargaining agreement withElan, "seeking to enforce the contractual obligation of recognition[on Warwick Caterers] as set forth in the collective-bargaining agree-ment [between the Union and Elan] "On 24 February [1982] the Union began picketing which contin-ued until it was enjoined on 14 June [1982]On 13 May [1982] Warwick Caterers filed a charge against theUnion alleging violation of 8(b)(7)(C) A complaint issued;- formingthe basis for the Instant caseAlthough the Union took the position that it is an incumbent collective-bargaining representative by virtue of the alter ego or single-employerstatus between Elan and Warwick Caterers, such defense was not consid-ered After overruling the authonty the administrative law judge reliedon, the Board, by Order dated March 28, 1984, directed the judge to con-sider the defensecation to fully appreciate his situation. And it is my opin-ion that while at some point Einhorn may have toldKaufman what the mechanics were for remedying theproblem with respect to the contract which was beingnegotiated, either the message was not conveyed beforeKaufman attended the first negotiating session or whenthe message was conveyed Einhorn failed to impress onKaufman the advisability of explicitly making this knownto the Union .at the outset. It would appear that eventhough Einhorn had notice of the basis of the Union'sclaim, inasmuch as he refused to acknowledge any bar-gaining relationship between R & K and the Union basedon the Rosenthal & Kaufman agreement, and since hedid not expect Kaufman to attend the group negotiation(as noted above he learned of Kaufman's participationupon returning from vacation) most likely he did notspecifically advise Kaufman about the mechanics beforethe first negotiating session. In any event, Kaufman didnot explicitly state at the first negotiating session that hewould seek a modification of what had become a stand-ard contract between the involved entities before hewould .sign it. Nonetheless, the assertion that a great dealof R & K's business involves functions at the Warwickwas not contradicted. In my opinion the Union fully ap-preciating the situation realized that Kaufman would notwittingly perpetuate the Warwick problem. Consequent-ly, when Kaufman declared that he was there only todiscuss wages the Union could not reasonably believethat Kaufman was there, to negotiate a complete con-tract. Notwithstanding assertions to the contrary, it wasnot demonstrated that Kaufman knowingly exceeded hislimitation to discuss only wages during the group negoti-ations. And, in my opinion although Kaufman did not.explicitly state at the outset that the contract was contin-gent on the resolution of the Warwick situations, theUnion, under the circumstances, could not have reason-ably understood otherwise.As pointed out in Industrial Engineering Co, supra, thealleged violation contemplates a consciously arrived atunderstanding and a refusal, as here pertinent, to executethe written agreement. When Kaufman limited his par-ticipating and indicated that while he had problems withthe Union regarding operations at the Warwick hewould not deal with that matter in group sessions, theUnion, which fully appreciated the situation, could notreasonably conclude that there would be a meeting ofthe minds during the involved negotiation sessions onthat language . in the contract being negotiated, whichwas the basis of the Union's contentions that R & K wasacting unlawfully at the Warwick. The General Counselcontends more than once on brief that here, unlikeChecker, supra, the Union did not mislead Respondent.As pointed out by Respondent, on brief, however, it wasconcluded in Checker, supra at 44 that "[t]he resultwould be the same even if. . . [the Union] had not beenguilty of misrepresentation."Two other portions of Checker, supra at 643 and 645,respectively, cited by Respondent, on brief, bear repeat-ing:This contention, placing a "pound-of-flesh" techni-cality-above justice and equity, has been soundly re- • R & K CATERERS609jected by the Board, which recognizes the statutoryobligation of mutual good faith as a cornerstone oflabor-management relations.....Brief notice may be taken of the Union's apparentargument that Respondent must execute the con-tract and rely on arbitration thereunder to seekrelief. Such contention is manifestly untenable. Ar-bitration is not available to avoid, rescind, or alteran agreement, which is what Respondents wouldneed if they were to sign the agreement in itspresent form., In view of the above, it is not necessary to deal withthe above-described contentions regarding the legality ofthe contract.The complaint should be dismissed in its entirety.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe complaint is dismissed in its entirety.14 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"